Third District Court of Appeal
                               State of Florida

                           Opinion filed May 30, 2018.
         Not final until disposition of timely filed motion for rehearing.

                               ________________

                                No. 3D17-726
                         Lower Tribunal No. 72-722882
                             ________________


                            The State of Florida,
                                    Appellant,

                                        vs.

                                 Ray Bradley,
                                    Appellee.


      An Appeal from the Circuit Court for Miami-Dade County, Miguel M. De
La O, Judge.

     Pamela Jo Bondi, Attorney General, and Nikole Hiciano, Assistant Attorney
General, for appellant.

      Carlos J. Martinez, Public Defender, and Jonathan Greenberg, Assistant
Public Defender, for appellee.

      Holland & Knight and Frances Guasch De La Guardia; Miriam Ramos, City
Attorney, for City of Coral Gables, as amicus curiae.

Before ROTHENBERG, C.J., and SUAREZ and SALTER, JJ.

      PER CURIAM.
      We affirm the order below requiring resentencing pursuant to Florida Rule

of Criminal Procedure 3.800(a), Miller v. Alabama, 567 U.S. 460 (2012), and

Atwell v. State, 197 So. 3d 1040 (Fla. 2016). As requested by the State, we

acknowledge pipeline eligibility in the Florida Supreme Court based on that

Court’s pending decision in State v. Michel, No. SC16-2187 (order accepting

jurisdiction, Jan. 18, 2017).

      Affirmed.




                                      2